          Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

GERARDO HERRERA,

                Plaintiff,

v.                                                          No. CV 20-142 CG/GBW

BERKLEY REGIONAL INSURANCE
COMPANY,

                Defendant.


                             MEMORANDUM OPINION AND ORDER

          THIS MATTER is before the Court on Defendant Berkley Regional Insurance

Company’s Motion to Exclude Plaintiff’s Expert Brian McDonald (the “Motion”), (Doc.

73), filed November 13, 2020; Plaintiff Gerardo Herrera’s Response to Defendant’s

Motion to Exclude Plaintiff’s Expert Brian McDonald (the “Response”), (Doc. 79), filed

November 30, 2020; and Defendant’s Reply in Support of Motion to Exclude Plaintiff’s

Expert Brian McDonald (the “Reply”), (Doc. 83), filed December 15, 2020. In

accordance with Federal Rule of Civil Procedure 73(b), all parties have consented to the

Undersigned to conduct dispositive proceedings and issue a final judgment in this

matter. See (Doc. 12); 28 U.S.C. § 636(c). Further, the parties did not request a hearing

on this Motion. See (Doc. 73); (Doc. 79); (Doc. 83); (Doc. 84). Having reviewed the

parties’ filings and the relevant law, the Court finds the Motion is not well-taken and

shall be DENIED.

     I.      Background

          Mr. Herrera has sued his former employer’s insurer, Defendant Berkley Regional

Insurance Company, for injuries he sustained in an automobile accident on January 10,
      Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 2 of 11




2018. (Doc. 73 at 1); see also generally (Doc. 2). Mr. Herrera alleges that while he

occupied a vehicle owned by his employer, another driver, Joel Mendoza, rear-ended

the vehicle. (Doc. 73 at 1). Mr. Herrera alleges he suffered “serious and disabling”

personal injuries from the accident. (Doc. 2 at 6).

       The other driver, Mr. Mendoza, was allegedly uninsured at the time of the

accident, and thus Mr. Herrera sought to recover damages from Defendant. (Doc. 73 at

1); see also (Doc. 2 at 6-7). Mr. Herrera alleges that, at the time of the accident,

Defendant insured the vehicle and any employees occupying it for damages caused by

the negligence of underinsured drivers. (Doc 2 at 6). Mr. Herrera further alleges

Defendant disputed the amount Mr. Herrera sought to recover under the uninsured

motorist provision of the insurance policy, leading to this action. (Doc. 73 at 1).

       On January 1, 2020, Mr. Herrera filed a Complaint to Recover Insurance

Proceeds and Damages for Unfair Claims Practices (the “Complaint”), (Doc. 2 at 6-8), in

the Fifth Judicial District Court of Lea County. The Complaint alleges Defendant violated

the New Mexico Unfair Claims Practices Act (the “UCPA”), NMSA 1978, § 59A-16-20

(2009), by (1) “[f]ailing to settle an insured’s claims promptly where liability has become

apparent”; (2) “[f]ailing to attempt [] in good faith to effectuate a prompt, fair and

equitable settlement of a claim in which liability has become reasonably clear”; (3)

[c]ompelling an insure[d] to institute litigation to recover amounts due under the policy

by failing to offer any settlement; and (4) [f]ailing to promptly provide an insured a

reasonable explanation of the basis relied on in the policy in relation to the facts or

applicable law for denial of a claim or for the offer of a settlement.” Id. at 7. The

Complaint seeks the amounts due under the insurance policy, damages for Defendant’s

violation of the UCPA, and attorney fees and costs. Id. at 8. On February 19, 2020,
                                               2
         Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 3 of 11




Defendant removed this action from the Fifth Judicial District Court of Lea County to the

United States District Court for the District of New Mexico. (Doc. 2).

         Mr. Herrera has since retained Dr. Brian McDonald, Ph.D., as an expert

economist to testify at trial about the economic and non-economic value of Mr. Herrera’s

life. See (Doc. 34 at 1); (Doc. 13 at 7); (Doc. 79 at 1). On June 4, 2020, Dr. McDonald

issued a report (the “Report”), which, in relevant part, proposes that Dr. McDonald will

testify that Mr. Herrera’s total lost earning capacity is $484,779, his total loss of

household services is $387,675, and he will testify about Mr. Herrera’s value of life

damages. (Doc. 73 at 7-17).

   II.      Analysis

         Defendant now seeks to exclude the expert testimony of Dr. McDonald, arguing

that his opinion fails to satisfy the Federal Rules of Evidence. (Doc. 73 at 1, 3-4).

Specifically, Defendant contends Dr. McDonald’s loss of household services calculation

relies on inaccurate information about Mr. Herrera’s family status, and his lost earning

capacity calculation relies on inaccurate information about Mr. Herrera’s actual

earnings, his disability, and his ability to work. Id. at 2-3. In response, Mr. Herrera

acknowledges one inaccuracy in Dr. McDonald’s Report but otherwise disputes that Dr.

McDonald relied on other inaccurate information. See generally (Doc. 79 at 2-4). Mr.

Herrera contends, in any event, that Defendant’s argument concerns the weight a jury

will decide to afford Dr. McDonald’s testimony rather than its admissibility. (Doc. 79 at 4-

5). For these reasons, Mr. Herrera requests the Court deny Defendant’s Motion.

         A. Standard of Review

         Federal Rule of Evidence 702 permits an expert witness to “testify in the form of

an opinion or otherwise if: (a) the expert’s scientific, technical, or other specialized
                                              3
      Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 4 of 11




knowledge will help the trier of fact to understand evidence or to determine a fact in

issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the

product of reliable principles and methods; and (d) the expert has reliably applied the

principles and methods to the facts of the case.” Fed. R. Evid. 702 (2011).

       In applying this rule, the Court performs a two-step “gatekeeping” function.

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999) (citing Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)); Milne v. USA Cycling Inc., 575 F.3d

1120, 1134 (10th Cir. 2009). First, the Court must determine that the expert is “qualified”

by “knowledge, skill, experience, training, or education.” LifeWise Master Funding v.

Telebank, 374 F.3d 917, 928 (10th Cir. 2004) (citing Fed. R. Evid. 702). As a

component of the “qualification” requirement, the expert’s testimony must also be

“relevant” to the issues before the Court. Daubert, 509 U.S. at 591. Second, the Court

must determine whether the expert’s opinions are “reliable” under the principles and

factors set forth in Daubert, 509 U.S. at 593-94. “[T]here are many different kinds of

experts,” though, “and many kinds of expertise.” Kumho Tire, 526 U.S. at 150. The

Daubert factors are thus not definitive and some factors may not be pertinent to

assessing the reliability of a non-scientific expert. Id.

       Additionally, the Court assesses several non-exclusive factors to determine

whether the expert’s testimony will assist the jury, including: (1) whether the testimony is

relevant; (2) whether it is within the jurors’ common knowledge and experience; (3)

whether there is a sufficient factual basis and reliable application of the methodology to

the facts; and (4) whether it will usurp the jury’s role of evaluating a witness’s credibility.

Id.; see also Daubert, 509 U.S. 591, 593.



                                               4
     Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 5 of 11




       B. Reliability of Dr. McDonald’s Loss of Household Services Calculation

       First, Defendant argues the Court should exclude Dr. McDonald from testifying at

trial because his calculation of Mr. Herrera’s household services relies on inaccurate

information. See (Doc. 73). Specifically, Defendant alleges Dr. McDonald incorrectly

stated in the Report that Mr. Herrera “is a single man with no children,” when, in fact,

Mr. Herrera is married with children. Id. at 2. Mr. Herrera acknowledges this inaccuracy

but contends the correct information would not change Dr. McDonald’s calculation for

loss of household services because Mr. Herrera’s children are adults, and he has been

effectively separated from his wife for over twenty years. (Doc. 79 at 4).

       Defendant does not challenge that Dr. McDonald is qualified by knowledge, skill,

experience, training, or education to testify about loss of household services. See

generally (Doc. 73); (Doc 83); see also LifeWise Master Funding, 374 F.3d at 928. Upon

the Court’s review of Dr. McDonald’s curriculum vitae, it appears he is indeed qualified

in this area, and that his proposed testimony regarding loss of household services is

relevant to the issue of damages. See (Doc. 79 at 23-30); see also Fed. R. Civ. P.

702(a); Daubert 509 U.S. at 591.

       Moreover, Dr. McDonald’s calculation of loss of household services appears to

rely on sound methodology. See (Doc. 73 at 8-9); see also Fed. R. Civ. P. 702(c)-(d).

Dr. McDonald used “The Dollar Value of a Day: 2018 Dollar Valuation, Expectancy

Data, Shawnee Mission, Kansas, 2019, Tables 262 and 304,” to determine the number

of hours Mr. Herrera will expend performing household services per week and the

hourly value of those services. Id. at 8-9. Dr. McDonald then adjusted each yearly

amount, assuming an annual increase “at the same rate as average hourly earnings in

the U.S. according to the U.S. Bureau of Labor Statistics,” to arrive at an overall amount
                                             5
      Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 6 of 11




from the date of Mr. Herrera’s injury through his actuarial life expectancy age of 79. Id.

at 8, n.8; see also id., n.4.

       Still, Defendant raises legitimate concerns about factual inaccuracies in the

Report. Dr. McDonald states in his Report that Mr. Herrera “is single” and “has no

children[.]” (Doc. 73 at 7). Dr. McDonald then relies on this information in calculating Mr.

Herrera’s total household services at $387,675, explaining “[t]his assumes that [Mr.

Herrera] would have performed the household services of the average single male with

no minor children.” Id. at 8. The parties, as well as Dr. McDonald, agree that this

statement regarding Mr. Herrera’s family status is incorrect. (Doc. 73 at 2); (Doc. 79 at

4, 22). The Court believes, however, that this type of inaccuracy does not justify the

exclusion of Dr. McDonald’s testimony.

       As Dr. McDonald clarified in a follow-up letter he sent to Mr. Herrera’s counsel,

his misstatement about Mr. Herrera’s family status did not render incorrect his

calculation of Mr. Herrera’s lost household services. (Doc. 79 at 22). Dr. McDonald

explained that Mr. Herrera and his wife, who resides in Mexico, have been separated

“for a long time” and “they have no minor children.” Id. Mr. Herrera confirmed as much

in his deposition testimony. (Doc. 73 at 19). In other words, as Dr. McDonald further

explained, his calculation “would be the same for a married man without minor children,

living apart from his wife, as a single man without minor children.” Id. This satisfies the

Court that the inaccuracy about Mr. Herrera’s family status is de minimis.

       As such, Defendant has failed to show that the Court should exclude Dr.

McDonald from testifying at trial on the basis of his misstatement about Mr. Herrera’s

family status. See Chavez-Acosta v. Southwest Cheese Co., L.L.C., 2:12-cv-353

JAP/CG, 2013 WL 12040733, *3 (D.N.M. Aug. 5, 2013) (denying motion to exclude
                                              6
      Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 7 of 11




expert’s report that relied on some incorrect employment information). The inaccuracy

concerns the weight a jury ultimately decides to afford Dr. McDonald’s testimony, not

the admissibility of his testimony, and thus Defendant may identify any inaccuracies in

Dr. McDonald’s Report during cross-examination or with any rebuttal testimony.

       C. Reliability of Dr. McDonald’s Lost Earning Capacity Calculation

       Defendant next urges the Court to exclude Dr. McDonald from testifying at trial

because his calculations of Mr. Herrera’s lost earning capacity are unreliable. (Doc. 73

at 4-5). Defendant contends that Dr. McDonald used the date of injury as the starting

point for calculating Mr. Herrera’s lost earning capacity yet failed to include his earnings

for the three-month period he continued to work after his injury. Id. at 5; (Doc. 83 at 4).

Defendant further argues that Dr. McDonald based his calculation on an incorrect

assertion that Mr. Herrera is totally disabled and totally unable to work. (Doc. 73 at 4-5).

Defendant argues that, as a result, Dr. McDonald’s calculation of lost earning capacity is

unreliable. Id. at 5; (Doc. 83 at 4).

       Mr. Herrera disputes Defendant’s characterization of the process by which Dr.

McDonald calculated Mr. Herrera’s lost earning capacity. (Doc. 79 at 2-4). Mr. Herrera

argues that Dr. McDonald’s role as an expert is to opine on the total possible amount of

lost earning capacity, not the actual loss. Id. at 3. As such, the issue of whether Mr.

Herrera continued to work after his injury is irrelevant to Dr. McDonald’s opinion

regarding total lost earning capacity. Id. Evidence of the actual amount lost, including

any work Mr. Herrera continued to perform after his injury, would be presented at trial

for the jury to determine actual lost earning capacity. Id. Mr. Herrera further argues,

similarly, that Dr. McDonald does not opine on the actual extent of Mr. Herrera’s

disability or the actual extent to which he can work, but rather opines on what total
                                             7
     Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 8 of 11




disability and total inability to work would amount to for Mr. Herrera. Id. In other words,

Dr. McDonald leaves to the jury the role of determining the actual extent of Mr.

Herrera’s disability and the actual extent to which he can work. Id.

       In its Reply, Defendant argues that Dr. McDonald’s failure to account for Mr.

Herrera’s actual post-injury earnings, the actual extent of his disability, and the actual

extent to which he can work in the future, renders his opinion inaccurate and irrelevant.

(Doc. 83 at 3-5). As such, Defendant contends, Dr. McDonald’s “estimates of damages”

are “based entirely upon statistics and assumptions,” which courts in this district have

found to be “too remote and speculative.” Id. at 3 (quoting Rivera v. Volvo Cars of N.

Am., LLC, No. 1:13-cv-397 KG/KBM, 2015 WL 11118067, at *2 (D.N.M. June 8, 2015)).

       Defendant did not dispute Dr. McDonald’s qualifications to testify about loss of

household services above, nor does Defendant dispute his qualifications to testify about

lost earning capacity. See LifeWise Master Funding, 374 F.3d at 928. Indeed, upon

review of Dr. McDonald’s curriculum vitae, he appears qualified to testify about lost

earning capacity, and his proposed testimony regarding lost earning capacity is relevant

to the issue of damages. See (Doc. 79 at 23-30); see also Fed. R. Civ. P. 702(a);

Daubert 509 U.S. at 591.

       Further, the Report appears to apply sound methodology in determining lost

earning capacity. See (Doc. 73 at 7-8). Dr. McDonald begins by noting that Mr.

Herrera’s “past work experience was in heavy labor, farm and dairy work, and as a

pipeline laborer.” Id. at 7. Dr. McDonald then uses an average of Mr. Herrera’s weekly

wages for his last 26 weeks of employment at D&D Pipeline Construction Company to

project his annual pre-injury earning capacity. Id. From that, Dr. McDonald assumes an

increase in Mr. Herrera’s hourly rate between 2018 and 2020 at the same rate as the
                                              8
      Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 9 of 11




national average. Id. Including Mr. Herrera’s projected employer-paid fringe benefits, Dr.

McDonald calculates Mr. Herrera’s total lost earning capacity at $484,779. Id.

       The Court will next address Defendant’s argument that Dr. McDonald failed to

include Mr. Herrera’s post-injury earnings in his calculation of total lost earnings. Dr.

McDonald acknowledges in the Report that Mr. Herrera “was able to return to work at

some point [after the date of injury] with accommodations by his employer.” (Doc. 73 at

8). Dr. McDonald expanded on this point in his deposition. (Doc. 73 at 23-24). When

Defendant’s counsel questioned Dr. McDonald about Mr. Herrera’s post-injury earnings

for the three-month period following the date of injury and his alleged earnings in early

2020, Dr. McDonald explained he would adjust his calculation accordingly upon a

showing at trial of any actual post-injury earnings. Id.

       The Court agrees with Mr. Herrera that it would be improper for Dr. McDonald to

determine and opine upon Mr. Herrera’s actual post-injury earnings. After all, Mr.

Herrera’s actual lost earning capacity is the relevant fact in issue here, which a jury

would have to decide based on the evidence presented at trial, including any evidence

of actual post-injury earnings. Dr. McDonald’s role as an expert witness would

necessarily be to aid the jury in understanding this fact in issue, not in determining it for

the jury. See U.S. v. Muldrow, 19 F.3d 1332, 1337 (10th Cir. 1994). Put differently,

actual lost earning capacity falls outside Dr. McDonald’s role as an expert and more

properly within the jury’s ambit as the trier of fact. The Court is therefore satisfied that

on this issue Dr. McDonald’s opinion regarding total lost earning capacity passes

muster under Rule 702. See Fed. R. Evid. 702.

       Finally, the Court will address Defendant’s contention that Dr. McDonald based

his lost earning capacity calculation on an incorrect assertion that Mr. Herrera is totally
                                              9
     Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 10 of 11




disabled and totally unable to work. In his Report, Dr. McDonald calculates Mr.

Herrera’s total earning capacity at $484,779 from the date of injury through his expected

work life. (Doc. 73 at 7). Dr. McDonald explains that his calculation amount “would be

[Mr. Herrera’s] loss of earning capacity, if he is totally and permanently disabled from

competitive employment.” Id. at 8 (emphasis added). As the Court understands it,

similar to the previous analysis, Dr. McDonald does not opine in the Report on whether

Mr. Herrera is in fact totally disabled or totally unable to work. Rather, he arrives at his

calculation for lost earnings by assuming total disability and total inability to work. See

Doc. 73 at 23 (Dr. McDonald stating during his deposition, “[W]e’ve talked about all the

assumptions that went into [the Report]”). He appears to do this for the purpose of

establishing a ceiling—the highest possible amount Mr. Herrera could stand to lose in

earning capacity, which he calculates at $484,779. Conversely, the floor would be

zero—no lost earning capacity assuming no disability and total ability to work. Then, as

Dr. McDonald further indicates in the Report, it becomes the role of the jury to decide,

based on the facts presented at trial, where between the ceiling and the floor Mr.

Herrera’s actual lost earning capacity falls. See Doc. 73 at 8. In this light, the Court

disagrees with Defendant that Dr. McDonald’s lost earning capacity calculation relies on

an incorrect assertion that Mr. Herrera is totally disabled and totally unable to work.

(Doc. 73 at 4-5). Rather, the Court finds Dr. McDonald offers no opinion in the Report

on the extent of Mr. Herrera’s disability and ability to work.

       The Court is not persuaded by Defendant’s reliance on Rivera v. Volvo Cars of

N. Am., LLC, to support its argument that Dr. McDonald’s opinion on lost earning

capacity is “based entirely upon statistics and assumptions” and is “too remote and

speculative.” See (Doc. 83 at 3) (citing Rivera, 2015 WL 11118067, at *2). First, unlike
                                             10
     Case 2:20-cv-00142-CG-GBW Document 88 Filed 01/04/21 Page 11 of 11




here, Rivera involved the lost earning capacity for a child who had no employment

history. Rivera, 2015 WL 11118067, at *2. More to the point, Defendant’s argument is

not supported by Rivera’s analysis. Indeed, as Defendant states in its Reply, the Court

in Rivera did require as part of the expert’s process a consideration of both statistics

and facts specific to that child. Id. However, the Court further listed the types of facts

that would be sufficient: “academic reports, medical records, the family’s educational

and vocational background, and impressions from interviews with the child and the

child’s family.” Id. Here, Dr. McDonald considered facts specific to Mr. Herrera in

determining his total lost earning capacity, including Mr. Herrera’s age, grade-school

education, work experience as a laborer, and family status. (Doc. 73 at 7-8). Therefore,

Defendant has failed to show that the Court should preclude Dr. McDonald from

testifying at trial on the issue of lost earning capacity.

   III.      Conclusion

          For the reasons stated above, the Court finds that Dr. McDonald’s testimony is

reliable and relevant under Federal Rule of Evidence 702. As a result, Defendant

Berkley Regional Insurance Company’s Motion to Exclude Plaintiff’s Expert Brian

McDonald, (Doc. 73), is DENIED.

          IT IS THEREFORE ORDERED that Dr. McDonald may testify as an expert

witness at trial.

          IT IS SO ORDERED.



                                     ________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE


                                              11
